                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                  CASE NO: 2:17-cr-16-FtM-29UAM

JOHN G WILLIAMS, JR.


                          OPINION AND ORDER

       This matter comes before the Court on defendant John G.

Williams, Jr.’s Amended Motion for Judgment of Acquittal or, in

the Alternative, Motion for New Trial (Doc. #212) filed on April

2,    2019.   Defendant   Williams   filed   his   original   Motion   for

Judgment of Acquittal or, in the Alternative, Motion for New Trial

(Doc. #202) on March 8, 2019, and the government filed a Response

in Opposition (Doc. #211) on March 29, 2019.         Defendant Williams

then filed his Amended Motion on April 2, 2019 to correct a

scrivener’s error.

       Defendant Williams seeks a post-verdict judgment of acquittal

pursuant to Rule 29(c) of the Federal Rules of Criminal Procedure.

In considering a motion for entry of a judgment of acquittal, the

Court

       must view the evidence in the light most favorable to
       the government, and determine whether a reasonable jury
       could have found the defendant guilty beyond a
       reasonable doubt.   The prosecution need not rebut all
       reasonable hypotheses other than guilt.    The jury is
       free to choose between or among the conclusions to be
       drawn from the evidence presented at trial, and the
      district court must accept all reasonable inferences and
      credibility determinations made by the jury.

United States v. Miranda, 425 F.3d 953, 959 (11th Cir. 2005)

(citation omitted).

      Defendant Williams argues that the evidence presented at

trial was insufficient to support the guilty verdicts returned

against    him.       Specifically,      defendant     Williams       argues    no

reasonable jury could have found that he had an intent to harm, or

cause    financial    harm   to,   Lee    County.         Applying    the   legal

principles to the evidence presented in this case, the Court finds

that the government met its burden as to all of the elements of

each count, and that a reasonable jury could have found defendant

Williams guilty beyond a reasonable doubt as to these counts of

conviction.

      Defendant      Williams   also     argues    that    at    a   minimum,    a

miscarriage of justice has occurred and, accordingly, the Court

should grant him a new trial on the three counts of conviction.

“Upon the defendant’s motion, the court may vacate any judgment

and     grant   a    new   trial   if     the     interest      of   justice    so

requires.”      Fed. R. Crim. P. 33(a).     Unlike a Rule 29 motion, Rule

33 allows the district court to weigh the evidence and consider

the credibility of the witnesses, although to grant such a motion

“[t]he evidence must preponderate heavily against the verdict,

such that it would be a miscarriage of justice to let the verdict




                                    - 2 -
stand.”   Butcher v. United States, 368 F.3d 1290, 1297 (11th Cir.

2004).

     The undersigned presided over the trial in this case and

remembers it well.   In addition, the Court has reviewed the trial

transcripts (Docs. ##216-18) which were filed prior to sentencing.

The Court finds that defendant Williams has not established a basis

for a new trial.

     Accordingly, it is hereby

     ORDERED:

     Defendant’s Amended Motion for Judgment of Acquittal or, in

the Alternative, Motion for New Trial (Doc. #212) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this      16th   day

of May, 2019.




Copies:
Counsel of Record




                                 - 3 -
